Citation Nr: 0947373	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-00 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for removal medial 
meniscus right knee with post operative healed scar and 
traumatic arthritis, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2005, a statement of the case was issued in November 2006, 
and a substantive appeal was received in December 2006.

In September 2009, the Veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  Additional written 
statements made by the Veteran were received during the Board 
hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected removal medial meniscus right 
knee with post operative healed scar and traumatic arthritis 
is manifested by painful limited motion, but without 
limitation of extension to 15 degrees or more, without 
limitation of flexion to less than 45 degrees, and without 
recurrent subluxation or lateral instability.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected removal medial meniscus right knee with 
post operative healed scar and traumatic arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.71a, Diagnostic Codes 5010, 5256-5263 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

I. Notice

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2004.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA.

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the 
November 2008 correspondence in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.  The Veteran's claim was thereafter 
readjudicated in December 2008 via a supplemental statement 
of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and private treatment 
records are on file.  The Board notes that VA received a 
waiver from the Veteran in December 2008, which stated that 
he does not have additional evidence to furnish.  There is no 
indication of available, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in November 2004 and 
May 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports are thorough and contain sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary.  Moreover, 
the Veteran has expressly declined to undergo additional 
examination in connection with this appeal.

Increased Rating

The Veteran contends that the severity of his service-
connected removal medial meniscus right knee with post 
operative healed scar and traumatic arthritis warrants a 
higher disability rating.  This disability is currently rated 
as 20 percent disabling.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The Veteran's right knee disability has been rated 20 percent 
disabling under Diagnostic Code 5259-5010.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Arthritis shown by x-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  In the absence of limitation of motion, x- ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  Id. at Note 1.

Diagnostic Code 5256 provides ratings ranging from 30 percent 
to 60 percent for favorable or unfavorable ankylosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. Part 4, 
Diagnostic Code 5257.  

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage that is symptomatic warrants a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Compensable ratings for limitation of flexion of the leg are 
warranted when flexion is limited to 45 degrees (10 percent), 
30 degrees (20 percent), and 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings 
for limitation of extension of the leg are assigned when 
extension is limited to 10 degrees (10 percent), 15 degrees 
(20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Normal knee flexion and extension is 
from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides the criteria for impairment of 
the tibia and fibula, which assigns a 40 percent evaluation 
for nonunion with loose motion requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2006).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate rating must be based on 
additional disability.

In VAOPGCPREC 9-98, the General Counsel held that the removal 
of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion; therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  VAOPGCPREC 9- 98 
(Aug. 14, 1998), 63 Fed. Reg. 56704 (1998). 

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Factual Background and Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected removal medial meniscus 
right knee with post operative healed scar and traumatic 
arthritis warrants a higher disability rating.  Historically, 
service connection was granted for the Veteran's right knee 
disability in a January 1946 rating decision, and given a 20 
percent disability rating, effective November 23, 1945.  
Then, a July 1948 rating decision decreased the disability 
rating from 20 percent to 10 percent, effective August 31, 
1948.  Subsequently, a March 2005 rating decision increased 
the disability rating from 10 percent to 20 percent, 
effective September 17, 2004.  As the maximum schedular 
rating was not assigned, this issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).

Private treatment records from September 1999 to August 2004 
show that the Veteran was seen on numerous times for right 
knee pain.  X-rays from September 2006 showed that the 
Veteran's right knee had severe medial knee joint compartment 
narrowing associated with mild genu varus, and advanced 
degenerative joint disease at the medial knee joint 
compartment and the patellofemoral joint.

The Veteran was afforded a VA examination in November 2004.  
During the examination, the Veteran reported experiencing 
pain on a daily basis and morning stiffness.  The Veteran 
denied swelling and stated that he does not have locking 
anymore, but that he does have collapsing of the knee.  The 
Veteran further reported that repetitive motion, such as 
walking, aggravates the knee, and that he has chronic loss of 
range of motion.  The Veteran reported using a slip-on brace 
with metal hinges when he plays golf, and that he needs to 
use a golf cart.  He stated that he takes Motrin 
intermittently for his knees, which seems to help.  He 
reported that flare-ups occurred approximately three or four 
times per month, that they usually clear up within 24 hours, 
and that they are precipitated by repetitive motion 
activities, such as walking.  The Veteran denied loss of 
motion and weakness, but reported experiencing alteration in 
his gait due to limping.  The examiner noted that the Veteran 
has been offered a total knee replacement.  Physical 
examination of the Veteran showed a well-healed surgical scar 
in the medial joint line.  There was thickening of the joint, 
which is consistent with osteoarthritis.  The Veteran had a 
10 degree varus deformity, a 2+ crepitation on movement, and 
no pain on repetitive movement.  The Veteran's test results 
for range of motion were: flexion limited to 95 degrees and 
extension limited to 10 degrees.  There was no lateral 
collateral, medial collateral, or cruciate ligament laxity 
identified.  McMurray's test was negative.  The examiner 
diagnosed the Veteran with severe degenerative joint disease 
of the right knee.  The examiner stated that if the Veteran 
were of an employable age, he would not be able to perform 
activities requiring excessive bending or stooping, or 
working on his hands and knees.  The Veteran would also not 
be able to tolerate traversing irregular terrain, and would 
be best suited for sedentary type occupations.  The examiner 
concluded that during flare-ups, he would not expect the 
Veteran to have additional motion loss, but moderate 
alteration in his gait, and moderate diminished endurance in 
activities of repetitive movement, the latter of which would 
represent the major functional impact.  X-rays of the 
Veteran's right knee were also taken in connection with the 
VA examination, which showed narrowing of the medial 
compartment with sutures in the soft tissues of the medial 
knee, marginal bone spurring, prominent tibial spines, 
spurring of the patella, and vascular calcification.  The 
radiologist found the Veteran to have advanced osteoarthritis 
of the right knee.

The Veteran was afforded a subsequent VA examination in May 
2008.  During the examination, the Veteran reported that his 
right knee has gotten dramatically worse in the last ten 
years, and that he had surgery five or six year ago, which 
helped some.  The Veteran reported taking ibuprofen and 
wearing a medial unloader brace.  While wearing the brace, 
the Veteran reported being able to do all activities at home, 
including eating, bathing, grooming, using the bathroom, and 
dressing.  He stated that he had no mechanical symptoms 
during the day of the examination, and no locking, clicking, 
or popping.  He further stated that his right knee was 
stable, but that it occasionally wants to give out, which 
causes him to stumble, and that he has never had to go to the 
hospital for any traumatic falls.  He reported experiencing a 
deep-seated ache without swelling.  The Veteran stated that 
he was retired.  Physical examination of the Veteran showed 
that he was in no acute distress.  The Veteran has a small 
right leg with very little quad muscle girth.  The Veteran 
had tenderness about the medial joint line with enlargement, 
but there was no other swelling, deformity, or discoloration.  
The Veteran's kneecap was freely movable and nontender to 
palpation, his lateral joint line was nontender, and his 
popliteal space was nontender.  The Veteran had positive 
fluid wave for an interarticular fusion, and his strength was 
5/5.  He had no gross instabilities to anterior drawer, 
Lachman's, or varus and valus stress testing (although the 
examiner noted that these testes were limited because the 
Veteran's range of motion was from 12 degrees to 95 degrees).  
The examiner stated that the Veteran was pain-free for three 
repetitions.  The Veterans McMurray's click test was also 
negative.  The examiner assessed the Veteran as having right 
knee traumatic arthritis, and concluded that it was within 
reason for the Veteran to lose between 35 and 45 degrees of 
his overall range of motion, strength, coordination, and 
fatigability associated with repetitive movement flares.

During the September 2009 Board hearing, the Veteran 
testified that his right knee disability is manifested by 
severe subluxation and lateral instability.  He further 
testified that his knee makes a cracking/popping noise, and 
that he uses three or four knee braces, depending on the 
situation.  The Veteran stated that he can get along okay 
now, but that he experiences pain and instability.  He 
testified that several orthopedic doctors have recommended a 
knee replacement, but that he does not want one.  The Veteran 
also testified that he does not want to be scheduled for 
another VA examination.

The Veteran has submitted multiple statements regarding the 
severity of his right knee disability.  The Veteran has 
stated that he takes Osteo-Bi-Flex and Motrin for his pain, 
which gives him some relief, but that he still experiences 
instability, decreased flexibility, and grinding noises.  He 
has also stated that wearing a knee brace helps with his 
stability, but that it does not improve the noises or his 
discomfort.

There is no doubt that the Veteran's service-connected right 
knee disability results in significant impairment.  The 
Veteran's complaints of pain are credible and fully supported 
by the medical evidence.  The Board also acknowledges the 
Veteran's report that he has been told that a knee 
replacement in the future may be required. 

Nevertheless, the Board must apply the regulatory criteria 
for assigning ratings for the knee.  The currently assigned 
20 percent rating appears to contemplate the degree of 
limitation of motion, including additional functional loss 
due to pain.  In order to assign a rating in excess of the 
current 20 percent under Code 5257, there would have to be 
severe recurrent subluxation or lateral instability.  The 
medical evidence does not appear to show any such impairment.  
Under Code 5260, a rating in excess of 20 percent would 
require flexion limited to 15 degrees; under Code 5260, a 
rating in excess of 20 percent would require limitation of 
extension to 20 degrees or more.  In the alternative, 
separate ratings under Codes 5260 and 5661 would only benefit 
the Veteran if flexion was limited to 30 degrees or less, or 
extension was limited to 15 degrees or more.  Even when 
additional functional loss due to pain is considered, the 
preponderance of the evidence is against such a finding.  
Application of Code 5259 for removal of semilunar cartilage 
that is symptomatic would not benefit the Veteran since the 
highest rating under that Code is 10 percent.  Likewise, 
application of Code 5258 for a dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion  into 
the joint would not benefit the Veteran since a 20 percent 
rating is the highest available under that Code.  

The Veteran has testified that his knee disability has been 
increasing in severity over the past several years, and the 
Board does not doubt the Veteran's credibility in this 
regard.  The March 2005 rating decision from which the 
Veteran appeals recognized the increase in disability and 
increased the rating from 10 percent to 20 percent.  However, 
as outlined above, application of the facts of this case to 
the regulatory criteria does not warrant a rating in excess 
of 30 percent at this time.  

In addition, staged ratings are not applicable, since at no 
point did the Veteran's removal medial meniscus right knee 
with post operative healed scar and traumatic arthritis 
approximate the criteria for a disability rating higher than 
20 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disability on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a higher rating. 

The Board stresses to the Veteran that he may always advance 
for an increased rating in the future should the right knee 
disability increase in severity. 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


